Order entered March 27, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-04-01358-CV

              BASIC CAPITAL MANAGEMENT, INC., ET AL., Appellants

                                               V.

        DYNEX COMMERCIAL, INC., AND DYNEX CAPITAL, INC., Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 03-00675

                                           ORDER
       Before the Court is appellees’ second motion for extension of time to file a motion for

rehearing. The motion is unopposed. We GRANT the motion. The time for appellees to file a

motion for rehearing is extended to April 15, 2013.


                                                      /s/   JIM MOSELEY
                                                            JUSTICE